Smith, Judge.
The defendant and his mother were convicted of the offense of incest. The defendant appealed complaining of the overruling of his motion for a new trial on general and special grounds.
1. The evidence was amply sufficient to authorize the verdict.
2. In the absence of a written request, there was no error in failing to charge that a witness could be impeached by contradictory evidence or testimony. See Greeson v. State, 138 Ga. App. 572 (226 SE2d 769).
3. Error was enumerated upon a certain charge given by the court. The sole and only argument presented on this ground was the following: "The charge set forth in ground 5 of the motion for new trial was an error as it was confusing to the jury.” Nowhere in his brief and argument does it appear wherein the appellant contends the charge *564was confusing to the jury. It is not confusing on its face, and appears to be a correct charge under the evidence and circumstances in this case.
Submitted November 2, 1976
Decided November 24, 1976.
Lawson E. Thompson, for appellant.
Kenneth E. Goolsby, District Attorney, Dennis C. Sanders, Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Webb, J., concur.